DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents

	The Japanese foreign priority document(s) 2016-144441, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on January 18, 2019 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed January 18, 2019 and January 27, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 necessitated a method for producing an energy storage device, but there appears to be no active method steps. The claim recites “using the nonaqueous electrolyte according to claim 1”, but that does not appear to be a clear and complete method step.  In accordance with MPEP 2173.05(q), [a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Therefore, an appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. U.S. Pub. 2017/0018803 in view of Komatsu et al. U.S. Pub. 2005/0094352.
With respect to claim 1, WANG teaches a nonaqueous electrolyte which is used for an energy storage device and comprises halogenated toluene (fluorotoluene may be employed for overcharging prevention [0019] & [0023]).  With respect to claim 2, the halogenated toluene is fluorotoluene (fluorotoluene may be employed for overcharging prevention [0019] & [0023]).  With respect to claim 3, a content of the halogenated toluene is 0.1 % by mass or more and 8% by mass or less based on a total mass of the nonaqueous electrolyte (the additive is 0.01% to 5% of the electrolyte; [0023]).  With respect to claim 6, the electrolyte is incorporated in an energy storage device (the electrolyte and additive are employed in a lithium-ion battery; [0007]).  With respect to claim 7, the method for producing an energy storage device, includes method using the nonaqueous electrolyte according to claim 1 (the electrolyte and additive are employed in a lithium-ion battery; [0007]).  .
	WANG does not expressly disclose that the electrolyte includes and halogenated nitrotoluene (claim 1); the halogenated nitrotoluene is fluoronitrotoluene (claim 4);   
a content of the halogenated nitrotoluene is 0.001% by mass or more and 3% by mass or less based on the total mass of the nonaqueous electrolyte (claim 5).  
Komatsu teaches that it is well known in the art to employ electrolytes with nitro or nitroso compounds added for further enhances gas absorption, such as  halogenated nitrotoluene ([0049]; claim 1); the halogenated nitrotoluene is fluoronitrotoluene (fluoronitrotoluene [0049]; claim 4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the fluoronitrotoluene electrolyte additive of Komatsu, in the electrode of WANG in order to suppress gas evolution. The skilled artisan recognizes that excessive pressure from gas generation may damage and short circuit the cell (claims 1 & 4).
With respect to claim 5, it would be obvious to employ a content of the halogenated nitrotoluene is 0.001% by mass or more and 3% by mass or less based on the total mass of the nonaqueous electrolyte, in the electrolyte of WANG in view of Komatsu, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mikhaylik et al. U.S. Pub. 2017/0141442 teaches that it is well known in the art to employ an electrolyte in an energy storage device including nitro compounds that can be used not limited to nitrotoluene [0114] in an amount of 0.05wt% to 0.1wt% [0115].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722